DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/30/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 12, 13 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webb US 2009/0079071 and further in view of Wu et al US 2016/0065087.

Pertaining to claim 1, Webb teaches an interposer comprising: 
dielectric material layers embedding redistribution interconnect structures 110; 
package-side bump structures 130 located on a first side of the dielectric material layers and connected to a package-side subset of the redistribution interconnect structures; 
die-side bump structures 125 located on a second side of the dielectric material layers and connected to a die-side subset of the redistribution interconnect structures, wherein the die-side bump structures comprise first die-side bump structures located in a first area 115A and second die- side bump structures located in a second area 115B that is laterally spaced apart from the first area by a gap region that is free of any die-side bump structure in a plan view; and 
stress-relief line structures 120B located on, or within, the dielectric material layers 110 within an area of the gap region in the plan view See Figure 5, wherein the stress-relief line structures comprises a same material as, and are located at a same level as, one of the package-side bump structures, the redistribution interconnect structures, and the die-side bump structures.  See Figure 5 and [0021] where it describes the stress relief structures 120B to be “damascened” into place, which means that the relief structures are formed with the interposer connections, See also [0025] and Figures 10A-10D

Webb does not teach wherein the interposer is an organic interposer.  However, organic interposer materials were known to one of ordinary skill in the art at the time the invention was filed.  For example, Wu et al teaches an organic interposer.  See [0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Wu into the device of Webb by selecting an organic material for the interposer layer.  The ordinary artisan would have been motivated to modify Webb in the manner set forth above for at least the purpose of providing a structure with a CTE that more closely matches the CTE of the other substrate materials [0022] of Wu. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select an organic material for the interposer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.



Pertaining to claim 2, Webb in view of Wu teaches the organic interposer of Claim 1, wherein each of the stress-relief line structures comprises straight line segments See Figure 1 that laterally extend along a respective horizontal direction and is not electrically connected to the redistribution interconnect structures. [0016]

Pertaining to claim 3, Webb in view of Wu teaches the organic interposer of Claim 1, wherein each of the stress-relief line structures comprises: 
first straight line segments that laterally extend along a first horizontal direction; and 
second straight line segments that laterally extend along a second horizontal direction that is different from the first horizontal direction. See Figure 1

Pertaining to claim 4, Webb in view of Wu teaches the organic interposer of Claim 3, wherein sidewalls of the first straight line segments and sidewalls of the second straight line segments of each of the stress-relief line structures are adjoined to one another by vertical edges. See Figure 1

Pertaining to claim 12, Webb teaches an interposer comprising: 
dielectric material layers embedding redistribution interconnect structures 110; 
package-side bump structures 130 located on a first side of the dielectric material layers and connected to a package-side subset of the redistribution interconnect structures; 
die-side bump structures 125 located on a second side of the dielectric material layers and connected to a die-side subset of the redistribution interconnect structures, wherein the die-side bump structures comprise first die-side bump structures located in a first area 115A and second die- side bump structures located in a second area 115B that is laterally spaced apart from the first area by a gap region that is free of any die-side bump structure in a plan view; and 
stress-relief line structures 120B located on, or within, the dielectric material layers 110 within an area of the gap region in the plan view See Figure 5, 
wherein the stress-relief line structures are located at a same level as a metallic component selected from the the package-side bump structures, the redistribution interconnect structures, and the die-side bump structures; and
wherein the stress-relief line structures comprise a different material than the metallic component.
  See Figures 11A to 11E and [0026].

Webb does not teach wherein the interposer is an organic interposer.  However, organic interposer materials were known to one of ordinary skill in the art at the time the invention was filed.  For example, Wu et al teaches an organic interposer.  See [0022].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Wu into the device of Webb by selecting an organic material for the interposer layer.  The ordinary artisan would have been motivated to modify Webb in the manner set forth above for at least the purpose of providing a structure with a CTE that more closely matches the CTE of the other substrate materials [0022] of Wu. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select an organic material for the interposer, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Pertaining to claim 13, Webb in view of Wu teaches the organic interposer of Claim 12, wherein: 
the dielectric material layers comprise a die-side dielectric material layer 110 includes dielectric material; 
the die-side bump structures comprise a respective horizontal surface contacting a horizontal surface of the die-side dielectric material layer See Figures 11A-11E;
 the stress-relief line structures 220 are in contact with the horizontal surface of the die-side dielectric material layer; and 
the stress-relief line structures 220 have a different material composition than, or have a different thickness than, the die-side bump structures 190 see Figures 11A-11E and [0026].

Pertaining to claim 21, see the rejections of claims 1 and 2 above
Pertaining to claim 22, see rejection of claim 2 above
Pertaining to claim 23, see rejection of claim 3 above

Allowable Subject Matter
Claims 5-11, 14, 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        7/27/22